Per Curiam.
Defendant pled guilty to the crime of preparation to burn. MCLA § 750.77 (Stat Ann *3051962 Rev § 28.272). On appeal defendant raises one issue: whether the facts elicited from defendant at the arraignment support a finding of guilty of the offense charged.
The criminal statute under which defendant was convicted reads, in material part:
“Any person who shall in any manner use, arrange,' place, devise or distribute any inflammable, combustible or explosive material, liquid or substance, or any device in or about any building or property * * *' with intent to wilfully and maliciously set fire to or burn the same, or who aids, counsels, induces, persuades or procures another to do such act or acts, shall, * * * [i]f such property be * * * real property of any value, * * * be guilty of a felony.”
The testimony given by defendant disclosed that he intended to wilfully burn a structure and to that end aided others in the manufacture of incendiaries known as Molotov cocktails, with full knowledge that the other members of the group intended to set fire to that structure. Defendant bases his appeal on the fact that, when the other members of the group left defendant, instead of burning down a pool hall, they set fire to other structures not intended by defendant.
Defendant has the burden of showing a miscarriage of justice. See People v. Stearns (1968), 380 Mich 704, and People v. Winegar (1968), 380 Mich 719. He has not made that requisite showing. To the contrary, the record indicates that Molotov cocktails were utilized and thrown in an attempt to burn down several structures.
We find that the court did not err in accepting defendant’s plea of guilty or in convicting or passing sentence.
Affirmed.